Title: From Thomas Jefferson to Daniel Trump, 6 December 1804
From: Jefferson, Thomas
To: Trump, Daniel


                  
                     Sir 
                     
                     Washington Dec. 6. 04
                  
                  I now inclose you a note of the US bank here on that at Philadelphia for forty five dollars to cover the cost of the mahogany & your trouble in shipping it for me to Richmond with my thanks for the attention you have been so kind as to give to this object. Accept my friendly salutations & respects
                  
                     Th: Jefferson 
                     
                  
               